El Juez Asociado, Se. MacLeaby,
emitió la siguiente opi-nión del Tribunal:
El demandado en la presente, causa fué convicto por la Corte de Distrito de'Mayagüez, en 21 de Noviembre de 1903, del delito de adulterio cometido con la sobrina de su esposa, una joven que en ese tiempo se encontraba viviendo con su familia. El fué condenado al pago de una multa.de mil dollars, con el castigo alternativo de mil dias de cárcel, en el caso de que no se satisficiese la multa. Primeramente habia sido acusado del rapto de la sobrina de su esposa, pero después esta causa fué sobreseída, y el hombre y la mujer fueron acusados del delito de adulterio. En el juicio, la causa contra la mujer fué sobreseída, sirviendo ella como testigo del Estado.
Los hechos demuestran que el acusado llevó á su esposa al pueblo, y dejó á la joven en la finca, y al regresar la encontró sola y cometió el acto carnal. Después éste fué repetido en otro sitio. La joven declara que él le ofreció, durante su preñez, algunas drogas para producir el aborto, pero ella re-husó tomarlas. Después ella dió á luz una niña que su her-mano dice es muy parecida al demandado Mut. Toda la prue-ba demuestra que el demandado es culpable según ha sido acusado. Después de la aprobación de la Ley admitiendo *430recursos de apelación en casos de misdemeanor, • el deman-dado interpuso su apelación para ante esta Corte, la que fué debidamente admitida por el Tribunal Inferior. En los autos no aparece pliego de excepciones, ni expresión de infracciones legales, no habiendo comparecido defensor del demandado en esta Corte, aunque su apelación fué preparada por abogado competente, que lo defendió en la Corte Inferior.
Haciendo referencia á los artículos 260 y 261 del Código Penal y á la Ley de la Asamblea Legislativa, en cuanto á apelaciones, que fué aprobada por el Gobernador en 6 de Febrero de 1904, como la ley aplicable á este caso, y aceptando los becbos según se demuestran en los autos, esta sentencia ’debe confirmarse. Así se hará.

Confirmada.

Jueces concurrentes: Señores Presidente -Quiñones, y Aso-ciados, Hernández, Figueras y Sulzbacher.